ORDER

PER CURIAM.
Appellant Taron Perry (“Perry”) appeals from the trial court’s judgment entered upon his conviction by a jury of one count of unlawful use of a weapon in violation of Section 571.030, RSMo 2000, in the Circuit Court of Marion County. On May 1, 2002, Perry was sentenced to a one-year term of imprisonment and assessed a fine in the amount of $2,500.00.
Perry argues on appeal the trial court erred in denying his motion for acquittal on the charge of unlawful use of a weapon in violation of Section 571.030, RSMo 2000 because the evidence adduced at trial was insufficient to prove beyond a reasonable doubt that the gun was in such close proximity to Perry so as to be within his easy reach and convenient control.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court denying Perry’s motion for acquittal is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. The judgment is affirmed pursuant to Rule 30.25(b). The parties have been provided with a memorandum for their use only, setting forth the reasons for this order affirming the judgment.